EXHIBIT 99.3 Investor Relations Supplemental Schedules Investor Relations Supplemental Schedules Summary 4Q 2013 4Q 2012 Core Results (millions) EPS - Diluted Reported Net Income (millions) EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (millions) Wtd. Average Diluted Shares O/S (millions) YTD 2013 YTD 2012 Core Results (millions) EPS - Diluted Reported Net Income (millions) EPS - Diluted Total Worldwide Sales Volumes (mboe/day) Total Worldwide Production Volumes (mboe/day) Total Worldwide Crude Oil Realizations ($/BBL) Total Worldwide NGL Realizations ($/BBL) Domestic Natural Gas Realizations ($/MCF) Wtd. Average Basic Shares O/S (millions) Wtd. Average Diluted Shares O/S (millions) Shares Outstanding (millions) Cash Flow from Operations (millions) 1 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Fourth Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset impairments $ Chemical Midstream, marketing and other ) Plains Pipeline sale gain and other 68 Corporate Interest expense, net ) ) Other ) ) Taxes ) Tax effect of pre-tax adjustments ) Income from continuing operations ) Discontinued operations, net of tax (5 ) 5 Discontinued operations, net - Net Income $ $ ) $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 2 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Fourth Quarter Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset impairments and related items $ Chemical Midstream, marketing and other 75 75 Corporate Interest expense, net ) ) Other ) 20 Litigation reserves ) Taxes ) ) Tax effect of adjustments ) Income from continuing operations Discontinued operations, net of tax ) 28 Discontinued operations, net - Net Income $ $ $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 3 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Twelve Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset impairments $ Chemical ) Carbocloro sale gain Midstream, marketing and other ) Plains Pipeline sale gain and other Corporate Interest expense, net ) ) Other ) 55 Charge for former executives and consultants (a) ) Taxes ) Tax effect of pre-tax adjustments ) Income from continuing operations ) Discontinued operations, net of tax ) 19 Discontinued operations, net - Net Income $ $ ) $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ (a) Reflects pre-tax charge for the estimated cost related to the employment and post-employment benefits for the Company's former Executive Chairman and termination of certain other employees and consulting arrangements. 4 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2012 Twelve Months Net Income (Loss) ($ millions, except per share amounts) Reported Core Income Significant Items Affecting Income Results Oil & Gas $ $ Asset impairments and related items $ Chemical Midstream, marketing and other Corporate Interest expense, net ) ) Other ) 20 Litigation reserves ) Taxes ) ) Tax effect of adjustments ) Income from continuing operations Discontinued operations, net of tax ) 37 Discontinued operations, net - Net Income $ $ $ Basic Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ Diluted Earnings Per Common Share Income from continuing operations $ Discontinued operations, net ) Net Income $ $ 5 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM Worldwide Effective Tax Rate QUARTERLY YEAR-TO-DATE REPORTED INCOME QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas Chemical Midstream, marketing and other 75 Corporate & other ) Pre-tax income Income tax expense Federal and state ) Foreign Total Income from continuing operations Worldwide effective tax rate 37% 40% 41% 39% 40% CORE RESULTS QTR 4 QTR 3 QTR 4 12 Months 12 Months Oil & Gas Chemical Midstream, marketing and other 68 75 Corporate & other ) Pre-tax income Income tax expense Federal and state Foreign Total Core results Worldwide effective tax rate 37% 40% 37% 39% 39% 6 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Third Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other Corporate Interest expense, net ) ) 5 Other ) ) 10 Taxes ) ) 64 Income from continuing operations 60 Discontinued operations, net (5 ) (5 ) - Net Income $ $ $ 60 Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 37% 40% 3% OCCIDENTAL PETROLEUM 2013 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Third Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 68 ) Corporate Interest expense, net ) ) 5 Other ) ) 10 Taxes ) ) Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 37% 40% 3% 7 Investor Relations Supplemental Schedules 8 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM 2013 Fourth Quarter Net Income (Loss) Reported Income Comparison Fourth Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ Chemical ) Midstream, marketing and other 75 Corporate Interest expense, net ) ) 7 Other ) ) 41 Taxes ) ) ) Income from continuing operations Discontinued operations, net (5 ) ) 23 Net Income $ $ $ Earnings Per Common Share Basic $ $ $ Diluted $ $ $ Worldwide Effective Tax Rate 37% 41% 4% OCCIDENTAL PETROLEUM 2013 Fourth Quarter Net Income (Loss) Core Results Comparison Fourth Fourth Quarter Quarter B / (W) Oil & Gas $ $ $ ) Chemical ) Midstream, marketing and other 68 75 (7 ) Corporate Interest expense, net ) ) 7 Other ) ) 21 Taxes ) ) 66 Core Results $ $ $ ) Core Results Per Common Share Basic $ $ $ ) Diluted $ $ $ ) Worldwide Effective Tax Rate 37% 37% 0% 9 Investor Relations Supplemental Schedules 10 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months NET PRODUCTION PER DAY: United States Oil (MBBL) California 94 92 90 88 Permian Midcontinent and other 30 27 30 25 Total NGLs (MBBL) California 20 21 20 17 Permian 36 40 39 39 Midcontinent and other 17 16 18 17 Total 73 77 77 73 Natural Gas (MMCF) California Permian Midcontinent and other Total Latin America Oil (MBBL) Colombia 29 30 29 29 Natural Gas (MMCF) Bolivia 12 12 12 13 Middle East / North Africa Oil (MBBL) Dolphin 7 7 6 8 Oman 64 74 66 67 Qatar 69 71 68 71 Other 29 40 39 40 Total NGLs (MBBL) Dolphin 7 7 7 8 Other - - - 1 Total 7 7 7 9 Natural Gas (MMCF) Dolphin Oman 42 56 51 57 Other Total Barrels of Oil Equivalent (MBOE) 11 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months NET SALES VOLUMES PER DAY: United States Oil (MBBL) NGLs (MBBL) 73 77 77 73 Natural Gas (MMCF) Latin America Oil (MBBL) 23 30 27 28 Natural Gas (MMCF) 12 12 12 13 Middle East / North Africa Oil (MBBL) Dolphin 7 7 6 8 Oman 65 70 68 66 Qatar 66 75 67 71 Other 59 43 38 40 Total NGLs (MBBL) Dolphin 7 7 7 8 Other - 2 - 1 7 9 7 9 Natural Gas (MMCF) Barrels of Oil Equivalent (MBOE) 12 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months OIL & GAS: REALIZED PRICES United States Oil ($/BBL) NGLs ($/BBL) Natural gas ($/MCF) Latin America Oil ($/BBL) Natural gas ($/MCF) Middle East / North Africa Oil ($/BBL) NGLs ($/BBL) Total Worldwide Oil ($/BBL) NGLs ($/BBL) Natural gas ($/MCF) INDEX PRICES WTI oil ($/BBL) Brent oil ($/BBL) NYMEX gas ($/MCF) REALIZED PRICES AS PERCENTAGE OF INDEX PRICES Worldwide oil as a percentage of WTI 102% 109% 102% 106% Worldwide oil as a percentage of Brent 91% 87% 92% 89% Worldwide NGLs as a percentage of WTI 46% 51% 42% 48% Domestic natural gas as a percentage of NYMEX 92% 92% 92% 93% Fourth Quarter Twelve Months Exploration Expense United States $ 50 $ 46 $ $ Latin America 1 1 6 2 Middle East / North Africa 9 35 63 $ 60 $ 82 $ $ 13 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM SUMMARY OF OPERATING STATISTICS Fourth Quarter Twelve Months Capital Expenditures ($MM) Oil & Gas California $ Permian Midcontinent and other Latin America Middle East/ North Africa Exploration Chemical Midstream, marketing and other Corporate 19 25 91 TOTAL Non-controlling interest contributions ) - ) - Cracker JV contribution 23 - 23 - $ Depreciation, Depletion & Fourth Quarter Twelve Months Amortization of Assets ($MM) Oil & Gas Domestic $ Latin America 20 31 Middle East/ North Africa Chemical 86 88 Midstream, marketing and other 58 52 Corporate 8 7 36 27 TOTAL $ 14 Investor Relations Supplemental Schedules OCCIDENTAL PETROLEUM CORPORATE ($ millions) 31-Dec-13 31-Dec-12 CAPITALIZATION Long-Term Debt (including current maturities) $ $ EQUITY $ $ Total Debt To Total Capitalization 14% 16% 15
